DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the co-culture period".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2005/0101010) and further in view of Teich et al. (US 2008/0014571).

Regarding claims 14, 16-17 and 20-21  Li et al. discloses a method for performing metabolic measurements on a cell population in non-contact co-culture, (See Li Abstract, Figs. 7-8) the method comprising the steps of:
placing a first cell population in a first well of a multiwell plate; (See Li Fig. 7-8 wherein a first cell type is placed in a first well of a multiwell plate) placing a second cell population in a second well of the multiwell plate, (See Li Fig. 7-8 herein a second cell type is placed in a second well of a multiwell plate)
wherein the multiwell plate comprises at least one channel that interconnects the first well and the second well so as to allow liquid to pass; (See Li Figs. 2B 5B and 7-8 wherein the multiwell plate comprises a channel formed by lowered container wall which interconnects the first well  to the second well  to allow liquid to pass.)
allowing liquid medium to move between the first and second well without movement of cells of the first and second cell populations between the first and second wells; (See Li Figs. 7-8 wherein liquid medium is moved between the first and second well but cells do not move therebetween.)
sensing one or more analytes and/or performing one or more metabolic measurements of the first cell population in order to perform a drug screening assay . (See Li Fig.s 7-8 and [0054]-[0060] wherein one or more metabolic measurements, i.e. measurement of analyte presence/levels that show metabolic activity has occurred in the first cell population, are performed of the first cell population.)

Li discloses all the claim limitations as set forth above as well as the method wherein detection is performed but does not specifically disclose the type of detection and equipment utilized to perform the drug screening.

Teich et al. discloses a device and method for measuring cell cultures within a multiwell plate  and performing drug screening wherein during measurements a probe is inserted into each well of the microwell plate to a depth of 50-200 microns from the bottom of said well such that it prevents movement of liquid medium to or from the first cell population, before or during the measuring of the first cell population and forms a reduced volume after a culture period and before or during the measuring of the first cell population. (See Teich [0056] wherein a sensor is inserted into each well of a multiwell plate and seats with a surface of the well to prevent movement of fluid in the well and define a reduced volume during measurement. The method of measurement comprises adding a marker to a liquid medium contained in each well.  (See Teich wherein the sensor includes fluorophore probes which are inserted into the liquid medium.)
Teich also discloses that wherein at least a portion of cells of the first and second cell populations are adhered to a closed end or a wall of the wells. (See Teich [0052] wherein cells are adhered to a bottom surface, i.e. closed end wall, of the wells.)
Teich also discloses that the device is utilized to perform measurements of oxygen consumption rate, i.e. changes in oxygen consumption, in order to perform drug screening. (See Teich [0059] and [0089]-[0092] wherein multiple measurements of oxygen consumption rate and performed utilizing the device and thus a measurement of a change in oxygen consumption is measured. Such measurements are micro-respirometry measurements)

It would have been obvious to one of ordinary skill in the art at the time of filing to insert a sensor in each well of a multiwell plate and provide a seating surface in each said well in the method of Li such that said sensor prevents fluid movement and defines a smaller fluid volume while measuring cells adhered on the bottom surface of the wells utilizing makers added to liquid media and performing oxygen consumption measurements as described by Teich because doing so allows measurements of metabolic activity and drug screening as is required by Li and such a probe improves the ability to detect changes in a cell culture as would be desirable in the device and method of modified Li.

Modified Lid discloses that the channel is placed at a height of 4 mm from the bottom of the well as defined by the height of the chamber wall (See Li [0009]) and Teich discloses that the sensor is placed at a distance of 50-200 microns from the bottom of the well in order to form a small volume. Thus the barrier, i.e. sensor, of Teich is inserted to a depth between the channel and a closed end of the first well and reduces movement to or from the first cell population via seating on a seating surface.

Additionally assuming arguendo with respect to such a feature it would have been obvious to one of ordinary skill in the art at the time of invention to place the sensor below the height of the channel in order to form a small volume of liquid and perform more accurate measurment as would be desirable in light of Teich which teaches forming such a small volume.  Additionally such a modification would have required a mere change in height of the sensor which would have been obvious in order to form the smallest required volume of fluid and because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 15 modified Li discloses all the claim limitations as set forth above as well as the method wherein the liquid medium is allowed to move for a co-culture period, and the first cell population is measured after the co-culture period is ended. (See Li Fig. 7 wherein the liquid medium is allowed to move for a co-culture period and measurement is performed after co-culture period is ended, i.e. once a measurement is performed co-culture is ended.)

Regarding claim 18 modified Li discloses all the claim limitations as set forth above as well as the method further comprising monitoring mixing between the first well and the second well. (See Li Fig. 7-8 wherein measurement of materials in the first and second wells shows whether or not mixing has occurred and thus is monitoring mixing between the wells.)

Regarding claim 19 modified Li discloses all the claim limitations as set forth above as well as the method further comprising adding a marker to the liquid medium. (See Li Col.  Lines 35-67 wherein various detectable substances including reagents, i.e. makers, are added to the liquid medium)

Regarding claim 22 modified Li discloses all the claim limitations as set forth above as well as the method wherein the step of inserting the barrier is repeated one or more times. (See Teich  [0055] wherein the barrier is inserted by raising and lowering the sensor, i.e. barrier, more than once to mix fluids therein.)
Furthermore such a modification would have required a mere duplication of process steps which would have been obvious to one of ordinary skill in the art at the time of invention because mere duplication of parts or process steps has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799